DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claim 1 is amended. Claims 3-4 and 6-14 are as previously presented. Claims 2 and 5 are cancelled. Therefore, claims 1, 3-4, and 6-14 are currently pending and have been considered below. 

Response to Amendment
The amendment filed on October 26, 2022 has been entered. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kijimoto (US 20040163547 A1) in view of Laub et al. (US 20150313412 A1, hereinafter Laub) and Tiszai (CN 1372799 A1) and Popeil et al. (US 20110203570 A1, hereinafter Popeil).
Regarding claim 1, Kijimoto discloses a pressure fryer (Para. 0026, line 1, “…a pressure fryer 1…”), comprising: 
a cooking vessel (Para. 0016, line 5, “…an oil vat 4…”) having a cooking well having a conical bottom (Modified Fig. 2, where the conical shape is shown) and a substantially vertical sidewall extending upwardly from the conical bottom (Modified Fig. 2, where the vertical sidewalls are shown); 
a cover for covering the cooking well (Para. 0026, lines 5-6, “When the lid 13 is inserted into the opening of the oil vat 4 at the lower limit position…”); 
a rack system (Para. 0021, line 1, “The number 22 indicates a metal basket…”); and 
a lift operably connected to the multi-shelf rack system (Para. 0020, lines 5-6, “…open-box-shaped connecting plate 21 which is fixed at an upper center of the lid 13.”, where the basket, Para. 0021, lines 1-2, “…22 indicates a metal basket which is banging from the bottom surface of the lid 13…”), wherein the lift is configured to raise and lower the cover and the multi-shelf rack system to raise and lower the risers together with one each other (Para. 0019, lines 4-7, “This support bar 14 is held turnably and movably upward and downward within a supporting sleeve 15 provided perpendicularly at the rear (inward) of the oil vat 4 in the casing 2.”, where the basket is attached to the lid and the lid 13 is attached to the support bar 14 through connecting plate 21).

    PNG
    media_image1.png
    619
    824
    media_image1.png
    Greyscale

Modified Figure 2, Kijimoto
Kijimoto does not disclose:
a multi-shelf rack system including a plurality of risers, the risers each including engagement members positioned at a distance along the risers corresponding to engagement members of the others of the risers to define a shelf plane;
a drive operably connected to the lift to raise and lower the cover and multi-shelf rack system; and
at least one removable fryer shelf.
However, Laub discloses, in the same field of racks for immersing in fryers, a multi-shelf rack (Para. 0001 ,lines 5-7, “…baskets are loaded with the bulk food products and are lowered into a reservoir of hot frying oil.”) with risers (Para. 0026, line 1, “Pivot pins 34 of the three lower shelves…”, where there are multiple shelves, also shown in Fig. 1), where the risers have engagement members creating shelves (Para. 0025, lines 2-3, “…slotted plate 22 has a series of horizontal slots 38a, 38b and 38c.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the basket in Kijimoto with the multi-shelf rack system as taught by Laub.
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having a rack capable of being immersed for frying that can hold multiple food items and be removed and installed without requiring special tooling, as stated by Laub, Para. 0003, lines 2-5, “…a basket for holding food products in a unique movable shelf system, including a shelf that can be installed and removed "in the field" without requiring tools or special equipment.”. 
Further, Tiszai discloses, in the similar field of fryers with racks, a drive to raise and lower the rack system (Abstract, line 8, “…lifting cover assembly also has a first spring motor and the second spring motor…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the rack system in modified Kijimoto to include the spring motor drive as taught by Tiszai.
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a drive system that is still structurally stable while being lightweight to achieve automation of the cover and rack, as stated by Tiszai, Page 3, Para. 4, lines 1-3, “…lifting cover subassembly, which is firm enough to covering and uncovering during cooking vessel supporting a lifting cover, but its structure is compact and relatively light in weight.”.
Additionally, Popeil discloses, in the similar field of fryers (Abstract, line 1, “Deep fryers and associated accessories…”), a frying rack for holding food items (Para. 1069, last 2 lines, “…food then may be placed upon food support shelf 6114.”), where there is at least one removable shelf (Para. 1060, lines 4-6, “Stacking sidewalls 6108 and 6110 contain and support within them identically-configured, removable food support shelves 6112 and 6114.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the multi-shelf fryer rack from modified Kijimoto to have the shelves be completely removable instead of pivoting away as taught by Popeil.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of the food rack having increased flexibility in holding different food items, as the rack shelves can be completely removed to hold longer or taller foods, as stated by Popeil, Para. 1063, lines 1-5, “…not having food support shelf 6114 in place may allow longer or taller foods such as, by way of nonlimiting examples, whole celery sticks, or whole carrots, or whole king crab legs, to be inserted into preferred embodiment for steaming.”.

    PNG
    media_image2.png
    428
    785
    media_image2.png
    Greyscale

Modified Figure 245, Popeil
Regarding claim 3, modified Kijimoto teaches the apparatus according to claim 1, as set forth above, discloses wherein the engagement members include elongated notches formed in the risers, and wherein the notches include a bottom lip (Inherently disclosed in teaching from Laub, Para. 0025, lines 2-3, “…slotted plate 22 has a series of horizontal slots 38a, 38b and 38c.”, where the slot inherently includes a bottom lip that supports the individual shelves).

Claims 4 and 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kijimoto (US 20040163547 A1) in view of Laub et al. (US 20150313412 A1, hereinafter Laub) and Tiszai (CN 1372799 A1) and Popeil et al. (US 20110203570 A1, hereinafter Popeil) and in further view of Renouard (FR 2958515 A1).
	Regarding claim 4, modified Kijimoto teaches the apparatus according to claim 3, as set forth above.
Modified Kijimoto does not disclose:
wherein one of the engagement members in a shelf plane includes a finger depending from an upper edge thereof, spaced from a back wall of the elongated notch.
However, Renouard discloses, in the similar field of holding devices for flat surfaces, a clamp for holding plates that includes an upper and lower contact point (Page 3, Para. 2, lines 11-12 from end, “In FIG. 4, these lower and upper contact zones are referenced 43, 44 for the front support means…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the notches from modified Kijimoto to include the upper contact zones as taught by Renouard.
Regarding the feature of a finger protrusion in the upper edge of the engagement member, it is the Examiner’s position that such a modification would be obvious to try for one of ordinary skill in the art. From the teaching of Laub, an engagement member of a slot is shown as the fastening structure for the shelf. Renouard then discloses another fastening structure for holding flat plates that can be construed as “shelves”. Since there are a finite amount of fastening options and Renouard shows success in using the upper contact fastener, it would be reasonable to use the upper contact location from Renouard as it serves to increase stability in the shelf structure by offering another point of contact.
	Regarding claim 6, modified Kijimoto teaches the apparatus according to claim 4, as set forth above, discloses further including a fryer shelf, wherein a rim of the fryer shelf is positionable in the elongated notch and wherein the finger is engageable with the rim to secure the shelf in place in the riser (Inherently disclosed in teaching from Laub, Fig. 4, where the slots 38b are the notches and where each fryer shelf is secured within each notch and inherently disclosed in teaching from Renouard, Page 3, Para. 2, lines 11-12 from end, “In FIG. 4, these lower and upper contact zones are referenced 43, 44 for the front support means…”, where in modified Kijimoto, the upper contact zone would be added into the slot feature to provide extra support for the shelves).

Claims 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kijimoto (US 20040163547 A1) in view of Seki et al. (CN 105686644 A1, hereinafter Seki) in view of Taylor et al. (US 4397299 A1, hereinafter Taylor) and in view of Sun (US 20080302353 A1).
	Regarding claim 7, Kijimoto discloses a pressure fryer (Para. 0026, line 1, “…a pressure fryer 1…”), comprising: 
	13a cooking well (Para. 0016, line 5, “…an oil vat 4…”) having a conical bottom (Modified Fig. 2, where the conical shape is shown) and a substantially vertical sidewall extending upwardly from the conical bottom (Modified Fig. 2, where the vertical sidewalls are shown); and
	an outer cover for covering the heat shield and defining an exhaust gas chamber between the outer cover and the heat shield (Modified Fig. 2.1, where the outer cover is shown being construed as the outer surface of the combustion chamber; additionally Sun discloses a similar outer wall feature that surrounds a burner, which would be equivalent to the oil vat in Kijimoto)

    PNG
    media_image3.png
    757
    1356
    media_image3.png
    Greyscale

Modified Figure 2.1, Kijimoto
	Kijimoto does not disclose:
a series of vertical fins mounted to the sidewall, the vertical fins being spaced from one another; 
a series of undulating fins mounted between the vertical fins; 
a heat shield surrounding the cooking well and vertical and undulating fins, the heat shield having an upper wall extending to the cooking well.
	However, Seki discloses, in the similar field of cooking apparatuses, a brewing chamber that serves the same purpose of the cooking chamber from Kijimoto in producing a food item, that has radially spaced vertical fins on the outside surface (Page 3, last Para., lines 2 from end, “…a radiating fin 4 and the radiator fan 6; sink 4 is an annular structure and surrounds the cavity 31…”), an outer shell to cover the fin feature (Page 3, last Para., line 3, “…the brewing mechanism is set inside of the shell 1…”), and an air flow guard that would function as a heat shield (Fig. 2, air flow guard 5). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cooking well in Kijimoto to include the vertical fins, air flow guard, and cover as taught by Seki.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of fins capable of conducting heat in order to dissipate energy and lower heat temperature, where the air flow guard and shell serves to protect and contain the fin structure, as stated by Seki, Page 2, Para. 5, lines 7-9, “…surrounding the cavity is provided, heat of the cavity can be conducted to the radiating fin, radiating fan driven airflow flows through the radiating fins, flow away heat temperature…”.
	Further, Taylor discloses, in the similar field of frying apparatuses with cooking wells, a fryer with vertically extended undulating fins (Page 8, Section 3, lines 47-52, “A plurality of vertically extending undulating heat absorbing baffle fin members 60 extend outwardly from internal left wall 38 while similar baffle members 62 extend 50 outwardly from the internal right wall 40 as shown in FIG. 6.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the baffle or fin structure in modified Kijimoto to include the undulating fin feature as taught by Taylor.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of baffle fins that can absorb heat, to further add to the fin structure within Seki, as stated by Taylor, Page 8, Section 3, lines 28-29, “…vertically extending undulating heat absorbing baffle fin members 60…”.
	In addition, the vertical fins from Seki serve to allow for increased heat transfer within a cooking chamber. The undulating fins within Taylor serve the same purpose of increasing heat transfer within a cooking chamber, however the main difference is the shape of the fin structure. It is the Examiner’s position that such a modification of the shape of the fin or baffle would be a combination of prior art elements according to known methods (such as welding) to yield predictable results, where the final fin or baffle would be able to have increased heat transfer due to an increase in the surface area of contact with the cooking well.
	Furthermore, Sun discloses, in the similar field of devices to be put around burners within cooking apparatuses, a device that surrounds a heat source, where the outer wall serves the purpose of being a heat shield (Para. 0020, lines 3 from end, “In addition, the outer wall
functions as a heat shield for preventing undesired heating of a handle of the cookware.”, where the outer wall can serve the purpose of being an outer wall to contain a heat shield). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cooking well with the fins, air flow guard, and shell to have the additional outer wall as taught by Sun.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of an outer wall that functions as a heat shield that prevents undesired heating to the outside of the cooking well, which is considered as the ‘cookware’, as stated by Sun, Para. 0020, lines 2 from end, “…heat shield for preventing undesired heating of a handle of the cookware.”. 
	Regarding claim 8, modified Kijimoto teaches the apparatus according to claim 7, as set forth above.
Modified Kijimoto does not disclose:
including a series of openings in the heat shield upper wall.
However, Sun discloses where the heat shield includes multiple air passages (Para. 0080, lines 1-3, “…FIG. 6, there is illustrated second preferred embodiment 200 of the present invention heat shielding apparatus for the burner of the gas stove…”, where the heat shield includes air passages, Para. 0082, lines 5-6, “…a plurality of air passages 244…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the heat shield feature from modified Kijimoto to include the multiple air passages as taught by Sun.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of air passages to increase the heating efficiency of the cooking well, as stated by Sun, Para. 0024, lines 4-9, “air passages are evenly distributed therethrough…so that the outer square wall contributes to the increased heating efficiency from blocking outward heat radiation which is radiated outwardly from the outside of the inner hollow shell…”.
	It should be noted that in the rejection to claim 7, the heat shield of Sun’s feature of restricting heat transfer can be applied to the air flow guard from Seki. From figure 2 in Seki, the air flow guard 5 is also shown within multiple openings on the upper side of the air flow guard.
	Regarding claim 9, modified Kijimoto teaches the apparatus according to claim 7, as set forth above, discloses further including an exhaust gas port and an exhaust stack, wherein the exhaust gas port is in communication with the exhaust gas chamber (Inherently disclosed in Kijimoto, Para. 0016, lines 2-6  from end, “An exhaust vent 8 for combustion exhaust gas is provided at the upper rear of the combustion chamber 3. The exhaust vent 8 communicates with an exhaust chamber 10 having an opening at the top and being formed in a rear wall 9…”, where the vent 8 and chamber 10 are both exhaust ports, where the chamber 10 has an extension that can be considered a ‘stack’).
	Regarding claim 10, modified Kijimoto teaches the apparatus according to claim 9, as set forth above, discloses including two exhaust gas ports (Inherently disclosed in Kijimoto, Para. 0016, lines 2-6  from end, “An exhaust vent 8 for combustion exhaust gas is provided at the upper rear of the combustion chamber 3. The exhaust vent 8 communicates with an exhaust chamber 10 having an opening at the top and being formed in a rear wall 9…”, where the vent 8 and chamber 10 are both exhaust ports).
	Regarding claim 11, modified Kijimoto teaches the apparatus according to claim 7, as set forth above, discloses further including a burner, wherein the burner is an infrared (IR) burner (Inherently disclosed in Kijimoto, Para. 0016, lines 6-8, “…a pair of burners 5, 5 located under the oil vat 4 for heating the same from the bottom thereof are provided.”, where the burners provide heat radiation and the energy would be under infrared waves, as is typically seen in many other cooking appliances).
	Regarding claim 12, modified Kijimoto teaches the apparatus according to claim 7, as set forth above.
Modified Kijimoto does not disclose:
wherein the cooking vessel includes a coating on a portion thereof.  
However, Taylor discloses a cooking vessel with coating on portion within (Page 8, Section 3, lines 56-59, “A coating of infrared absorbing black material such as manganese dioxide or silicone mixture is applied to all of the fins and surfaces 38, 40, etc…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cooking apparatus from modified Kijimoto to include the coating as taught by Taylor.
One of ordinary skill in the art would have been motivated to make this modification in order to Gain the advantage of a coating that would allow for increased heat transfer and increase the efficiency for energy transfer in the cooking system, as stated by Taylor, Page 8, Section 3, lines 56-60, “A coating of infrared absorbing black material such as manganese dioxide or silicone mixture is applied…on which they are mounted to increase their infrared absorption capacity.”.
	Regarding claim 13, modified Kijimoto teaches the apparatus according to claim 12, as set forth above, discloses wherein the coating is on the conical portion (Inherently disclosed in Taylor, Page 8, Section 3, lines 56-59, “A coating of infrared absorbing black material such as manganese dioxide or silicone mixture is applied to all of the fins and surfaces 38, 40, etc…”, where all the surfaces within the primary reference Kijimoto would be covered with the same coating).
	Regarding claim 14, modified Kijimoto teaches the apparatus according to claim 13, as set forth above, discloses wherein the coating extends to about the series of vertical fins and the series of undulating fins (Inherently disclosed in Taylor, Page 8, Section 3, lines 56-59, “A coating of infrared absorbing black material such as manganese dioxide or silicone
mixture is applied to all of the fins and surfaces 38, 40, etc…”).
Response to Arguments
Applicant’s arguments, see Pages 4-5, filed 10/26/2022, with respect to the rejection(s) of claim(s) 1-14 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of applicant’s amendment and newly found prior art regarding a fryer rack with removable shelves.

Applicant’s argument that the combination of vertical and undulating fins is not provided with any articulated reason to be obvious is not persuasive. 
In response, the examiner has stated above that the change in the fin structure would be a change in shape, which has been held to be an obvious modification to make for one of ordinary skill in the art. 
Nevertheless, the examiner points to newly found prior art Kachi et al. (WO 2018135152 A1, hereinafter Kachi), which shows a heat exchanger with a fin structure that is a combination of vertical and undulating fins (Modified Fig. 1). Seki et al. (CN 105686644 A, hereinafter Seki), discloses a brewing chamber with the same purpose of producing a food item as the oil vat in Kijimoto, that contains radial fins (Page 3, last Para., lines 2 from end, “…a radiating fin 4 and the radiator fan 6; sink 4 is an annular structure and surrounds the cavity 31…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the fin structure in Seki to be the fin structure as taught by Kachi.
	One of ordinary skill in the art would have been motivated to make this modification as both Seki and Kachi disclose heat exchangers and Kachi provides the advantage of an improved manufacturing process that can be easily managed (Page 9, Para. 4, lines 1-3, “…since the number of rollers for the molding process can be reduced as compared with the comparative example, it is possible to reduce the cost for exchanging the rollers that are consumable parts. There is also an advantage that the whole process can be easily managed.”).

    PNG
    media_image4.png
    668
    907
    media_image4.png
    Greyscale

Modified Figure 1, Kachi

Applicant’s argument that the outer cover for covering the heat shield is not specifically identified is persuasive and the outer cover has been clarified.
In response, the way the outer cover is construed is elaborated upon. It is explained that Kijimoto contains an outer wall structure while Sun also discloses a similar outer wall feature for preventing heat transfer outside of a cooking apparatus with a heat source.  
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Demirakos et al. (US 9220371 B1) discloses a frying basket with vertical dividers that can be construed as removable shelves, however the shelves are not stackable and are instead horizontally positioned next to each other.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
11/16/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761